Laws 1794, ch. 13, sec. 1, declares that when any defendant prays a stay of execution upon a judgment obtained before a justice, he shall, if required, give sufficient security, and the acknowledgment of such security entered by the justice and signed by the party shall be sufficient to bind him; the acknowledgment alone was not sufficient, and the justice had no right or authority to sign for him; it was his duty to take security, and if a third person had been directed to sign for the *Page 165 
security he must have had a written authority for that purpose. I think the rule for a new trial should be absolute.
Cited: Brickman v. Williams, 32 N.C. 127.